DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Following amendment to the claims in RCE application on 8/3/2021 claims 1-7 and 10-12 are pending and claims 8 and 9 have been cancelled. 
Allowable Subject Matter
Claims 1-7 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application is put into condition for allowance because of the amended claim 1, and addition of limitations not described in the prior art. The addition of limitations regarding a “groove configured to disperse the light emitted from the plurality of light sources, and wherein: the groove is formed to have a bend or irregular surface on a portion of the rear cover other than portions of the rear cover on which the plurality of first lenses, the plurality of second lenses, and the wearing device are mounted;” and “the light emitted from the plurality of light sources is partially reflected when passing through the plurality of second lenses, and the reflected light is reflected again by the substrate and irradiated to the face through the groove” teaches a system that overcomes cites reference Gailhard regarding grooves and other prior art for teaching light dispersing grooves disposed between a plurality of lenses. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11 August 2021